OPINION
LANCASTER, Justice.
The central issues presented by this consolidated appeal are (1) whether compliance with the notice of filing requirements of Minn.Stat. § 117.115, subd. 2 (1998) is a jurisdictional prerequisite to an appeal from á condemnation commissioners’ award; and (2) whether a condemning authority complies with Minn.Stat. § 117.145 (1998) by serving notice of appeal from a condemnation commissioners’ award on a party’s attorney but not directly on the party as well. The court of appeals affirmed the district court’s dismissal of a condemning authority’s appeals from condemnation awards, holding the district court lacked jurisdiction over those appeals because the condemning authority sent notice of the filing of the awards, and copies of the notices of appeal from those awards, to the respondent property owners’ counsel, rather than both to respondents and their counsel. We reverse on these issues.
Appellant, The Housing and Redevelopment Authority in and for the City of Rich-field (HRA), filed a petition with Hennepin County District Court in March 1995, seeking to acquire 27 parcels of land in the Interstate/Lyndale/Nieollet area of the city by exercising its power of eminent domain. The district court filed an order in July 1995, approving the HRA’s request and appointing three commissioners to ascertain and report the damages that would be awarded to the displaced property owners. The condemnation commissioners filed their awards for the parcels relevant to this appeal between June and September of 1996. After each award was filed, the HRA mailed notice of the filing of the commissioners’ award to counsel for the respondent property interest holders and to the other parties named in the,proceedings. Those interest holders not represented by counsel were directly sent a notice of filing of the condemnation award.
Pursuant to Minn.Stat. § 117.145, appellant HRA subsequently filed notices of appeal from those condemnation awards with the district court, seeking review of the amounts awarded to the property interest holders. The HRA served by mail copies of the notice of appeal upon respondents’ counsel and all other parties or their counsel who had appeared in the proceeding. The HRA did not serve respondents directly if counsel represented them.
Respondent owners of parcels 1-3, 9-19, and 211 moved to dismiss the HRA’s appeals for lack of jurisdiction; the owners of parcel 20 also moved for dismissal in a similar motion. By orders dated May 1 and June 3, 1997, respectively, the district court granted both motions. The district court reasoned that compliance with section 117.145 was a jurisdictional prerequisite to the appeal and that section 117.145 incorporated the notice requirements of section 117.115. Therefore, failure to comply with section 117.115 constituted a failure to comply with section 117.145, depriving the court of jurisdiction. The district court also concluded, without addressing whether the section 117.145 requirements are waivable, that respondent property owners did not waive their objections to jurisdiction by filing responsive appeals and otherwise participating in the appeals process. In a consolidated appeal, the court of appeals, for similar reasons, affirmed the dismissal of the HRA’s appeals for lack *330of jurisdiction and the denial of the HRA’s motion to dismiss respondents’ cross-appeals. Housing Redev. Auth. v. Adelmann, Nos. C2-97-980, C7-97-1199, 1998 WL 15902 (Minn.App. Jan.20, 1998).
This consolidated appeal involves the interpretation of the notice and appeal provisions of Minn.Stat. §§ 117.115 and 117.145 (1996). Questions of statutory interpretation are reviewed de novo on appeal. See Bedow v. Watkins, 552 N.W.2d 543, 546 (Minn.1996).
At the outset, we note that there is no suggestion that any party was deprived of notice either of the filing of the commissioners’ award or of the notice of appeal. Rather, the dispute concerns whether failure to directly serve first the notices of filing of the commissioners’ awards, and then the notices of appeal, on respondents as well as their counsel, creates a jurisdictional defect that deprives the district court of appellate jurisdiction.
I.
We first consider whether compliance with the requirements of Minn.Stat. § 117.115, subd. 2 for notice of filing of the commissioners’ awards is a jurisdictional prerequisite to an appeal from the awards. We have previously stated that “unless the conditions prescribed by statute are observed, the court acquires no jurisdiction” over an appeal from a condemnation award. State v. Goins, 286 Minn. 54, 57, 174 N.W.2d 231, 233 (1970) (citing State v. Radosevich, 249 Minn. 268, 82 N.W.2d 70 (1957)). All parties agree, as they must, that section 117.145 prescribes the steps necessary to perfect an appeal from a condemnation commissioners’ award. The crux of this first issue is whether the notice of filing requirement in section 117.115 is an additional procedural prerequisite to an appeal.
Subdivision 2 of section 117.115, which addresses a petitioner’s responsibility to send notice of the filing of a condemnation commissioners’ award, provides:
Within ten days after the date of the filing of the report of commissioners, the petitioner shall notify the follovnng listed persons, by mail, of the filing of the report of commissioners setting forth the date of filing of the report, the amount of the award, and all the terms and conditions thereof as the same pertain to the respondent or party listed:
(1) each respondent listed in the petition as having an interest in any parcel described in the report;
(2) each other party to the proceeding whose appearance has been noted by the court in its order approving the petition under section 117.075; and
(3) each respondent’s attorney.
Minn.Stat. § 117.115, subd. 2 (1998) (emphasis added). The plain language specifies that notice of filing of the condemnation award must be sent both to each respondent and each respondent’s attorney. There is no dispute that the HRA failed to fully comply with this requirement because it mailed the notice to respondents’ counsel but not directly to respondents.
Nothing in the text of section 117.115 states that condemning authorities must strictly comply with the notice of filing requirements before a district court may acquire jurisdiction over an appeal from a condemnation award. Indeed, section 117.115 itself does not mention appeals or specify the effect of a failure to notify all respondents of the filing of a condemnation award.
The lower courts determined that the language of section 117.145, which provides for appeals from condemnation awards, incorporates the section 117.115 notice of filing requirement as a separate jurisdictional prerequisite to the filing of an appeal. Section 117.145 states:
At any time within 40 days from the date that the report has been filed, any party to the proceedings may appeal to the district court from any award of damages embraced in the report, or from any omission to award damages, by: (1) filing with the court administrator a notice of such appeal, and (2) sewing by mail a copy of such notice on all respondents and all other parties to the proceedings having an interest in any parcel described in the appeal who are shown in the petitioner’s affidavit of mailing, required by section *331117.115, subdivision 2, as having been mailed a notice of the report of the commissioners.
Minn.Stat. § 117.145 (1998) (emphasis added).
The court of appeals concluded that the reference in section 117.145 to the section 117.115, subdivision 2, notice requirement has the effect of incorporating that requirement as a jurisdictional prerequisite to an appeal, with the result being that failure of the HRA to serve both respondents and their counsel with notice of filing deprives the district court of jurisdiction over the HRA’s subsequent appeals. Adelmann, 1998 WL 15902, at *3. The court of appeals based this conclusion on its earlier decision in Condemnation by Housing & Redev. Auth. v. Suh, 553 N.W.2d 115 (Minn.App.1996), pet. for rev. denied (Minn., Nov. 20, 1996). Adelmann, 1998 WL 15902, at *2. But Suh involved distinctly different circumstances, namely, certain of the respondents in the condemnation proceeding had not received any notice of the filing of the commissioners’ award, either directly or through their counsel. See 553 N.W.2d at 116. In addition, because the petitioner in Suh failed to serve copies of the notice of appeal on some respondents as required by section 117.145, the appeals statute, the court of appeals in Suh only makes brief reference to the separate section 117.115 notice of filing requirement. See id. at 117-18. Therefore, Suh does not establish that the section 117.115 requirements are jurisdictional prerequisites to an appeal.
The text of section 117.145 also fails to support the court of appeals’ conclusion that the notice of filing requirement of section 117.115 was incorporated as a jurisdictional prerequisite to appeal. Section 117.145 enumerates two requirements for an appeal: “(1) filing with the court administrator a notice of such appeal, and (2) serving by mail a copy of such notice on all respondents and all other parties to the proceedings having an interest in any parcel * * *.” The reference to section 117.115, subdivision 2 found in section 117.145 is not enumerated as a separate requirement to perfect an appeal. Rather, the reference merely identifies the respondents who must be served a copy of the notice of appeal. See id. Athough we do not imply that a condemning authority’s failure to comply with the notice of filing provisions of section 117.115 is never of consequence, we hold that under the circumstances presented in this case, strict compliance with the duplicate notice requirements of section 117.115 is not a jurisdictional prerequisite to an appeal from a condemnation award under section 117.145.
II.
As noted above, while the parties to this appeal disagree over the effect of noncompliance with section 117.115, all proceed on the assumption that compliance with section 117.145 is a jurisdictional prerequisite to an appeal from a condemnation award. Several recent decisions from the court of appeals make it clear that the intermediate appellate court views fulfillment of section 117.145’s service requirements as a prerequisite to a district court’s acquisition of subject matter jurisdiction over an appeal from a condemnation' award. See, e.g., Suh, 553 N.W.2d at 119; Minneapolis Community Dev. Agency v. Golden Spike, Inc., 536 N.W.2d 30, 32 (Minn.App.1995), pet. for rev. denied (Minn., Oct. 18, 1995); Independent Sch. Dist. No. 194 Lakeville v. Tollefson Dev., Inc., 506 N.W.2d 346, 347 (Minn.App. 1993), pet. for rev. denied (Minn., Nov. 16, 1993). We last reviewed the requirements of the appeals statute, section 117.145, in County of Dakota v. Lyndale Terminal, 529 N.W.2d 672 (Minn.1995). At that time, we acknowledged the court of appeals’ position on this issue, yet specifically declined to articulate the consequences of an appellant’s failure to meet the notice requirements of section 117.145. Id. at 674-75.
The question we must consider is whether an appellant complies with Minn.Stat. § 117.145 by serving a copy of the notice of appeal from a condemnation award on respondents’ counsel, rather than on both respondents and their counsel. The text of section 117.145 requires that a party appealing to the district court from a condemnation commissioners’ award serve by mail a copy of the notice of appeal
*332on all respondents and all other parties to the proceedings having an interest in any parcel described in the appeal who are shown in the petitioner’s affidavit of mailing, required by section 117.115, subdivision 2, as having been mailed a notice of the report of the commissioners.
Minn.Stat. § 117.145 (1998).
The rules of civil procedure provide that if counsel represents a party, service shall be made on counsel. See Minn. R. Civ. P. 5.02. The rules of civil procedure do not govern eminent domain proceedings to the extent they are inconsistent or in conflict with the governing statute. See Minn. R. Civ. P. 81.01(a), App. A. The lower courts determined that Minn.Stat. § 117.145 conflicts with the general rule that service shall be made on a party’s attorney because section 117.115, subdivision 2, which is referenced in section 117.145, requires service of the notice of filing of a commissioners’ award on both the respondent and its counsel. We disagree. Just as we concluded above that the reference to section 117.115 in section 117.145 does not make the section 117.115 notice of filing requirement a jurisdictional prerequisite to an appeal, we conclude that the same reference does not import the section 117.115 requirement of service on both the party and its counsel into section 117.145 as a requirement for service of the notice of appeal.
Unlike section 117.115, section 117.145 does not contain any express requirement that both property interest holders and their counsel receive service of the notice. Thus, there is no conflict between the express language of section 117.145 and the rule of civil procedure that provides for service on counsel rather than the represented party.
Contrary to the court of appeals’ conclusion, the reference to section 117.115 does not import a duplicate service requirement into section 117.145 for the notice of appeal. Instead, the reference in section 117.145 to section 117.115 merely clarifies which “respondents and all other parties to the proceedings having an interest in any parcel described in the appeal” are entitled to service. See Minn.Stat. § 117.145 (1998). The current version of the notice of appeals statute was adopted in 1995 after the court of appeals decided Tollefson, 506 N.W.2d at 348. Tollefson interpreted the prior version of section 117.145, which required service on “parties of record having an interest in the lands described in the appeal[,]” to require service even on property interest holders whose interests were protected and would not be adversely affected by the appeal. Id. at 347-48 (quoting Minn.Stat. § 117.145 (1992)). The present language in section 117.145 clarifies that service of a copy of the notice of appeal need only be made on those property interest holders who were entitled to receive the section 117.115 notice of filing.
Because prior cases relied on by respondents did not directly address this issue, they do not require a contrary result. In Lyndale Terminal, we stated that the then-existing version of section 117.145 required a party appealing from a condemnation award to serve a copy of the notice of appeal on “those individuals or entities that are named in the condemnation petition and have been served with process.” 529 N.W.2d at 674-75. Subsequently, the court of appeals held in Suh that the present notice of appeal provision “continues to require service of notice on individuals and entities who were named in the condemnation petition, who have not been dismissed as parties, and who have not settled their claims to the condemnation proceeds.” 553 N.W.2d at 117. In the present case, the court of appeals interpreted these decisions to stand for the proposition that appellants are required to serve copies of a notice of appeal directly upon respondents, as well as their attorneys. But in Lyndale Terminal and Suh, the property interest holders who challenged the appeals had not been served at all with the notice of appeal— either directly or through counsel. 529 N.W.2d at 673, 553 N.W.2d at 118. Therefore, these decisions concerned the more basic question of whether those types of interest holders were entitled to service at all, not the more specific issue presented here of whether duplicate service is required. See Lyndale Terminal, 529 N.W.2d at 675 (determining prior version of appeals statute did not require service on lessees who recorded interest after the filing of the condemnation *333petition); Suh, 553 N.W.2d at 119 (holding petitioner did not meet notice requirements when it failed to serve tenants named as respondents in the condemnation petition).
We hold that the reference to section 117.115 in section 117.145 does not require that the notice of appeal be served on both respondents and their counsel. Therefore, the HRA complied with section 117.145 in serving by mail a copy of the notice of appeal on counsel for respondents and on all other parties required by the statute to receive a copy of such notice. Accordingly, we need not consider whether failure to comply with the appeal statute’s service requirements deprives the court of subject matter jurisdiction over an appeal. We also need not consider whether respondents might have waived their objections to the court’s jurisdiction over the appeals by appearing before the district court and otherwise participating in the proceedings.
HI.
In a second unpublished decision that has been consolidated into this appeal, the court of appeals affirmed the district court’s denial of the HRA’s motions to dismiss the appeals from the condemnation awards filed by the owners of parcels 2 and 22. Housing & Redev. Auth. v. Adelmann, No. C6-97-1811, 1998 WL 100607, at *4 (Minn.App. Mar.10, 1998). The HRA argues that if du-plicative service of a copy of a notice of appeal is required on both respondents and their attorneys, then property interest holders are required to serve copies of their own notice of appeal upon both the condemning authority and its counsel. Because service upon a party’s counsel complies with the requirements of section 117.145, we hold that the court of appeals did not err when it ruled that respondents’ service of copies of its own notices of appeal on the HRA’s counsel fulfilled the provisions of section 117.145.
IV.
Finally, the second court of appeals decision held that dismissal of the HRA’s appeals for lack of jurisdiction did not deprive the court of jurisdiction over parcel owner 2’s responsive appeal. See Adelmann, 1998 WL 100607, at *4. The owner of parcel 2 filed an appeal from the condemnation award after the 40-day deadline for the filing of direct appeals under section 117.145 had expired, but within the 50-day period provided for responsive appeals. The HRA argues that if the court lacked jurisdiction over its own appeal, this responsive appeal should have also been dismissed, as a defective appeal cannot provide the basis for extending the time period for the filing of respondent’s appeal. Since we have now held that the HRA’s appeal should not have been dismissed for lack of jurisdiction, we need not address this issue.
Affirmed in part, reversed and remanded in part.
BLATZ, J., took no part in the consideration or decision of this case.

. The HRA and respondent owners of parcels 1, 3, 11, 12, 13, and 14 have since settled their claims.